Title: To Thomas Jefferson from Lafayette, 26 February 1804
From: Lafayette
To: Jefferson, Thomas


               
                  My dear friend
                  La Grange 6th. Ventose febr. the 26th 1804
               
               This Letter will be delivered By M. Petry Secretary to the french Legation—He is well known in America and will, I Hope, Be there welcome—The Sentiments He Has Expressed to me are Such as Cannot fail to be pleasing to the United States
               Your friendly favor, Nov. the 4th, is the Last I Have Received—I Heartily thank you for the Regret you Express that I was not on the Spot to Be Honoured with your Choice as Governor of Louïsiana—Amidst my fervent Wishes for Every Extension of American Liberty I should Have felt particularly Happy to Cherish it on that kindred Land—But all will Combine to make these Adoptive Brethren Understand, Enjoy, and for Ever insure to themselves and posterity the Honours and Advantages of Such a Citizenship.
               The Message of the 17th Oct. kindly inclosed in your Letter is a noble testimony of the Blessings to Be found in a Liberal Constitution, in an Administration Equally patriotic and Enlightened—it Chears my Heart to Hear that Language, to witness that Result—Nor am I wanting feelings for the Last word, the Signature of my friend.
               to Mr Livingston’s Correspondance I Refer you for the Account of a Late discovery and the publications Concerning it—While I Wonder and Grieve to find Among the impeached Names that of General Moreau, an Allusion which Needs the Support of a Legal public trial, I am Sensible of the Reality of a Counter Revolutionary plot, a Combination Against Bonaparte’s Life, and a Complicity of the British Cabinet.
               My friend Tracy  Has Not Been so fortunate as His Colleague in the Safe Arrival of His Envoice to you—Both However deserved an Equal Luck as Both are impressed with the Same Veneration for your person, your principles, and your Conduct—I Have Advised Him to Send Again His two Volumes with a Letter the Return to which will Be not Less welcome than Has been Your Answer to Cabanis .
               I Have Already Adressed you Respecting Beaumarchais’s Affairs not only Because it Behoves a Veteran to Remember old times But on Account of my friendship for His Heirs—the daughter’s Husband Being my former Aid de Camp de La Rüe, gal dumas’s Brother in Law—I am Requested to Relate to your Memory a Resolve of Congress, 1st January 1779, Expressive of their Sentiments for Services Rendered By M. Beaumarchais in the Early Exertions of the Revolutionary Contest.
               to Your Kind intentions Respecting My Lands, and to Your friendly Concern in My Behalf, I Wholly, with Grateful Confidence, Refer myself—Upon you Also I depend for the Respectful Acknowledgements I did Not think Myself Authorised to Make Untill the Official Communication Had Come Either directly from the Heads of Government to me or through the Channel of Mr Livingston—if in this I Have Erred Be pleased to Set Me to Rights.
               My Recovery from the fracture is daily Advancing and Shall in a few Months be Complete—My Wife desires to be Most Affectionately Remembered to You, and Both daughters Whom I Beg to Receive my Best Respects—We live la famille at La Grange, with our Children, their partners, and three Grand Children—My Son Leaves us now and then for the Inspector General to Whom He is an Aid de Camp—a Younger Son in Law is Also Entering the Military Career as a Light dragoon—M. et mde de tessé who paid us a visit in the Beggining of the winter are in Good Health.
               My Best Compliments waït on our dear Madisson—Be pleased to offer to Mr Gallatin a New tender of My Grateful Sentiments—Remember me to all friends and Receive the Cordial Affection and Regard of
               Your Constant friend
               
                  Lafayette 
               
            